Title: To John Adams from Tench Coxe, 6 May 1793
From: Coxe, Tench
To: Adams, John



Sir
Philada. May 6 1793

I have this moment the honor of your letter of the 25th. Ultimo the Subject of which shall be treated as you direct. It is however very satisfactory to me to know your sentiments. My Judgment is that we may honorably avoid the evil of engaging. My hopes are that we shall. Yet I am not without fears of the reverse, from feelings, accident & ingenuity all of which offord chances against us—No Country was ever more interested to maintain peace & avoid war by the good which the one, and the fatal ills which the other must produce.
Our advices from Europe are most serious, but as they come thro New York they will reach your seat before this letter can—The counter-revolution is not believed, but the dissasters to the french Arms receive a considerable degree of Credit.
Mr. Noailles, Mr. Tallon (both of the late constituant assembly) and about 140 other passengers, gentlemen tradesman &ca—have arrived in our three last regular British Traders, some of them persons of considerable property—the fruits of peace—
Mr. Genet is not arrived from Charleston. We have some doings in that quarter, which are not yet understood. They may be less unpleasing perhaps when explained—
The post just going admits only of my assuring you Sir, of the perfect respect—with which I have the honor to be / Sir, / your most obedient / & most humble Servt.
Tenche Coxe